DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings received on 3/19/2021 and 4/28/2022 are acceptable.
Specification
The amendments to the specification received on 3/19/2021 and 8/20/2021 are acceptable. 
Response to Arguments
Applicant’s arguments, see Pg. 11 line 17 - Pg. 12 line 13, filed 2/24/2022, with respect to Claim 1 have been fully considered and are persuasive.  The 35 USC 103 rejection of 9/27/2021 has been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Klein on 4/28/2022.

The application has been amended as follows: 
Claim 4 line 2, “the wall thereof” is replaced with “a wall thereof”


Reasons for Allowance
Claims 1-12 and 14 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to disclose singly or in combination before the effective filing date, the claimed nasogastric tube device.
The closest prior art of record is Thompson (US 20130338521) in view of Molnar (US 20160038014) and Snook (US 0186503).
Thompson teaches (Figs 1A-2B) a nasogastric tube device, comprising:
a first tube (102) configured for insertion through a nasal cavity (see [0048] teaching insertion through nasal cavity) and esophagus into a patient's stomach and having opposing proximal and distal terminal ends and a lumen extending from a rear opening at the proximal terminal end (near 134) to a front opening in the distal terminal end (near 132), the first tube having an intermediate portion (any portion of 102 that is between 132 and 134) extending between the proximal and distal terminal ends, at least one through hole (170) penetrating a wall of the intermediate portion,
a clamping member (110; see [0059] which teaches 10 clamps medical tubes or wires which pass through the lumen of tube 102).
 
Thompson does not teach the nasogastric tube device comprising: 
a transnasal gastroscope having a longitudinally extended body with a certain outside diameter and a distal end, configured for insertion through a nasal cavity and esophagus into a patient's stomach, the distal terminal end being necked down to a reduced diameter at the front opening, the longitudinally extended body of the transnasal gastroscope being removably sleeved in the lumen of the first tube, the front  opening having a diameter less than the certain outside diameter of the longitudinally extended body of the transnasal gastroscope to thereby prevent passage of the distal end of the longitudinally extended body of the transnasal gastroscope therethrough; the intermediate portion being formed with an engaging groove defining an annular recess located adjacent to the rear opening;
a clamping member engaged with the engaging groove of the first tube with the longitudinally extended body of the transnasal gastroscope being disposed in the lumen of the first tube and having two corresponding positioning segments and a C-shaped clip portion connected to the two positioning segments by two ends thereof; and 
a positioning member sleeved on the two positioning segments simultaneously for holding the two positioning segments to compress a wall portion of the first tube corresponding to the annular recess into contact with the longitudinally extended body of the transnasal gastroscope and generate a fixing force by the C-shaped clip portion to releasably lock the first tube to the longitudinally extended body of the transnasal gastroscope.
Molnar teaches (Fig 13) a first tube (192) configured for insertion through a nasal cavity and esophagus into a patient’s stomach (see [0047]), the first tube comprising a front neck opening (192c) having a diameter less than a diameter of a front end of a transnasal gastroscope ([0113]; it is interpreted that the combination of 10, 12 and 18, the visualization device, is a transnasal gastroscope. In Fig 13, it can be seen that the visualization device 10 is not protruding from the opening as the guidewire 194 is, additionally, [0063] teaches that the diameter of this camera tube 12 may be changed based on the use. In [0113] it is taught that the visualization device is attached within tube 192. It is interpreted that the visualization device will stay attached within tube 192 if the diameter of the camera tube 12 is larger than the distal end of the first tube 192).
 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nasogastric tube device of Thompson with a transnasal gastroscope having a longitudinally extended body with a certain outside diameter and a distal end, configured for insertion through a nasal cavity and esophagus into a patient's stomach, the distal terminal end being necked down to a reduced diameter at the front opening, the longitudinally extended body of the transnasal gastroscope being removably sleeved in the lumen of the first tube, and the front opening having a diameter less than the certain outside diameter of the longitudinally extended body of the transnasal gastroscope to thereby prevent passage of the distal end of the longitudinally extended body of the transnasal gastroscope therethrough as taught by Molnar. One of ordinary skill in the art would have been motivated to do so as a smaller diameter for the front neck opening would maintain the gastroscope or any other visualization device within the lumen of the tube and prevent it from protruding out the front end of the tube, and prevent any potential trauma or injury to the patient (Molnar [0063] and [0113]).
The combination of Thompson and Molnar does not teach the nasogastric tube device comprising: 
 the intermediate portion being formed with an engaging groove defining an annular recess located adjacent to the rear opening,
a clamping member engaged with the engaging groove of the first tube with the longitudinally extended body of the transnasal gastroscope being disposed in the lumen of the first tube and having two corresponding positioning segments and a C-shaped clip portion connected to the two positioning segments by two ends thereof; and 
a positioning member sleeved on the two positioning segments simultaneously for holding the two positioning segments to compress a wall portion of the first tube corresponding to the annular recess into contact with the longitudinally extended body of the transnasal gastroscope and generate a fixing force by the C-shaped clip portion to releasably lock the first tube to the longitudinally extended body of the transnasal gastroscope.
Snook teaches (annotated Fig 3) a clamping member having two corresponding positioning segments (a, a') and a c-shaped clip portion (A) connected to the two positioning segments by two ends thereof; and a positioning member (d) sleeved on the two positioning segments simultaneously for holding the two positioning segments (a, a')  which generates a fixing force by the C-shaped clip portion to releasably lock the first tube (interpret rod D as the 'tube' that is being clamped).

    PNG
    media_image1.png
    320
    285
    media_image1.png
    Greyscale

Annotated Fig 3
It would have been obvious to one of ordinary skill int eh art before the effective filing date of the claimed invention to have modified the clamping member of Thompson with a clamping member having two corresponding positioning segments and a C-shaped clip portion connected to the two positioning segments by two ends thereof; and 
a positioning member sleeved on the two positioning segments simultaneously for holding the two positioning segments that generate a fixing force by the C-shaped clip portion to releasably lock the first tube as taught by Snook. One of ordinary skill in the art would have been motivated to do so as it would allow for another clamping structure to secure the medical tubes or wires that pass through the nasal tube 102 f Thompson (see Thompson [0055] and [0059]).
The combination of Thompson, Molnar and Snook does not teach a nasogastric tube device comprising the intermediate portion being formed with an engaging groove defining an annular recess located adjacent to the rear opening and a clamping member engaged with the engaging groove of the first tube with the longitudinally extended body of the transnasal gastroscope being disposed in the lumen of the first tube to compress a wall portion of the first tube corresponding to the annular recess into contact with the longitudinally extended body of the transnasal gastroscope.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        
/James D Ponton/Primary Examiner, Art Unit 3783